On the court's own motion, the decision of this court handed down January 31, 1944 [ante, p. 839], is amended to read as follows: Appeal by plaintiffs from an order granting *885defendants’ motions under rule 112 of the Rules of Civil Practice for judgment on the pleadings dismissing all causes of action in the amended complaint insofar as they relate to breach of trust or breach of fiduciary obligation or breach of contract as trustee or fiduciary. Order modified on the law and the facts by inserting therein a provision directing plaintiffs, within ten days from the entry of the order hereon, to serve an amended complaint eliminating all allegations in each cause of action which relate to alleged breach of trust or breach of fiduciary obligation, and as thus modified affirmed, with one bill of ten dollars costs and disbursements to the respondents. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.